ON MOTION
PER CURIAM.

ORDER

The Office of Personnel Management moves to remand this petition to the Merit Systems Protection Board with instructions that the Board remand the case to OPM for further proceedings or, in the alternative, for a 14-day extension of time to file its informal brief. OPM states that Vallerie K. Spates Moore does not oppose.
Moore sought review of an initial Board decision affirming OPM’s denial of her application for disability retirement benefits. While Moore’s petition was pending before the Board, the Social Security Administra*364tion found Moore eligible for Social Security disability benefits. Moore submitted to the Board the first page of a document indicating the award. OPM states that it does not appear that the Board expressly considered the Social Security's disability benefit award in denying Moore’s petition.
We agree that the Board’s decision should be vacated and the matter remanded. On remand, OPM should consider Moore’s award of Social Security disability benefits in determining her entitlement to FERS benefits. Trevan v. Office of Pers. Mgmt, 69 F.3d 520, 526 (Fed.Cir.1995) (although it is not determinative, the Board and OPM must consider an award of Social Security benefits when deciding an application for disability benefits).
Accordingly,
IT IS ORDERED THAT:
(1) The Board’s decision is vacated and the case is remanded for further proceedings consistent with this order.
(2) Each side shall bear its own costs.